IN THE SUPREME COURT OF THE STATE OF NEVADA


                       JOSEPH HONG, AN INDIVIDUAL;                               No. 84714
                       AND HONG & HONG, APLC, D/B/A
                       HONG & HONG LAW FIRM, AN
                       UNKNOWN BUSINESS ENTITY
                       OPERATING AS A LAW FIRM IN
                       NEVADA, A NEVADA PROFESSIONAL
                       CORPORATION,
                                                                                 FILED
                       Petitioners,                                              JUN U 2022
                       vs.
                                                                                         A. BROWN
                       THE EIGHTH JUDICIAL DISTRICT                                       EME COURT

                       COURT OF THE STATE OF NEVADA,                                     CLERK
                       IN AND FOR THE COUNTY OF
                       CLARK; AND THE HONORABLE
                       JESSICA K. PETERSON, DISTRICT
                       JUDGE,
                       Respondents,
                         and
                       DENISE LYNN; AND DESERT
                       SHELTERS, LLC,
                       Real Parties in Interest.

                                              ORDER DENYING PETITION

                                   This is an original petition for a writ of mandamus challenging
                       a district court order denyliig a motion to dismiss pursuant to NRCP 16.1(e).
                                   "A writ of mandamus is available to compel the performance of
                       an act that the law requires . . . or to control an arbitrary or capricious
                       exercise of discretion." Int'l Gctme Tech., Inc. v. Second Judicial Dist. Court,
                       124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS 34.160. This court
                       has original jurisdiction to issue writs of mandamus, and the issuance of
                       such extraordinary relief is within this court's sole discretion. See Nev.
                       Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev.
                       468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioners bear the burden to
SUPREME COURT
        OF
     NEVADA


(0) 1947A    aCSADOD                                                                .1    - I "-ti3
                         show that extraordinary relief is warranted. See Pan v. Eighth Judicial
                         Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 841 (2004). As a general rule,
                         "judicial economy and sound judicial administration militate against the
                         utilization of mandamus petitions to review orders denying motions to
                         dismiss and motions for summary judgment." State ex rel. Dep't of Transp.
                         v. Thompson, 99 Nev. 358, 362, 662 P.2d 1338, 1340 (1983), as modified by
                         State v. Eighth Judicial Dist. Court (Anzalone), 118 Nev. 140, 147, 42 P.3d
                         233, 238 (2002); Buckwalter v. Dist. Court, 126 Nev. 200, 201, 234 P.3d 920,
                         921 (2010) (noting that "[n]ormally this court will not entertain a writ
                         petition challenging the denial of a motion to dismiss"). Although the rule
                         is not absolute, see Int? Garne Tech., 122 Nev. at 142-43, 127 P.3d at 1096,
                         petitioner has not established the district court manifestly abused its
                         discretion. Accordingly, we
                                     ORDER the petition DENIED.




                                                -PA„,L06.ike
                                                    rraguirre
                                                                               e -J.


                           / ArA.txri_zt           ,J                   A/4C4--0             ,   J.
                         Hardesty                                   Stiglich


                         cc:   Hon. Jessica K. Peterson, District Judge
                               Lipson Neilson P.C.
                               Accelerated Law Group
                               Eighth District Court Clerk




SUPREME COURT
        Of
     NEVADA
                                                                2
(Of I947A    .6111PPC.